DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the amendment filed 12/30/2020: Claims 1-11 and 21-32 are pending. Claims 12-20 have been cancelled. Claims 30-32 are newly added.

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-4, 21-23, and 26-29 under 35 U.S.C. 102(a)(1) as being anticipated by Junyi et al (CN102981546A, see attached translation, heretofore referred to as Junyi) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-11 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a first bipolar transistor, a second bipolar transistor, and a third bipolar transistor each having commonly-connected base electrodes … first and second differential amplifiers configured to control the first and second current mirror circuitries so that potentials of collector electrodes of the first bipolar transistor, the second bipolar transistor, and the third bipolar transistor are equal to each other; and a first resistor connected in series with the second bipolar transistor, wherein the current-voltage conversion circuitry is configured to convert the first and second currents into an output 
Claims 2-11 and 30 are allowed for depending from allowable claim 1.
In claim 21, the specific limitations of  “… a first bipolar transistor, a second bipolar transistor, and a third bipolar transistor each having commonly-connected base electrodes … first and second differential amplifiers configured to control the first and second current mirror circuitries to maintain a potential of a collector electrode of the first bipolar transistor, a potential of a collector electrode of the second bipolar transistor, and a potential of a collector electrode of the third bipolar transistor equal to each other; and a first resistor connected in series with the second bipolar transistor, wherein the current-voltage conversion circuitry is configured to convert the first and second currents into an output voltage.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 22-26 and 31 are allowed for depending from allowable claim 21.
In claim 27, the specific limitations of  “… a first bipolar transistor, a second bipolar transistor, a third bipolar transistor, wherein the first bipolar transistor, the second bipolar transistor, and the third bipolar transistor each have commonly-connected base electrodes … via first and second different amplifiers, the first and second current mirror circuitries to maintain a potential of a collector electrode of the first bipolar transistor, a potential of a collector electrode of the second bipolar transistor, and a potential of a collector electrode of the third bipolar transistor equal to each other, wherein, the current-voltage conversion circuitry is configured to convert the first and second currents into an output voltage.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 28-29 and 32 are allowed for depending from allowable claim 27. 


               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kimura et al teaches voltage reference circuit but does not teach “… a first bipolar transistor, a second bipolar transistor, a third bipolar transistor, wherein the first bipolar transistor, the second bipolar transistor, and the third bipolar transistor each have commonly-connected base electrodes … via first and second different amplifiers, the first and second current mirror circuitries to maintain a potential of a collector electrode of the first bipolar transistor, a potential of a collector electrode of the second bipolar transistor, and a potential of a collector electrode of the third bipolar transistor equal to each other, wherein, the current-voltage conversion circuitry is configured to convert the first and second currents into an output voltage.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863